DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawai et al. (US 2020/0106914).
Regarding claim 1, Sawai et al teaches an image forming apparatus (figs.1-3) comprising: 
a reflective photoelectric sensor (20 figs.1,3,4,6,7) which emits light to an object to be detected (figs.4A,6B,7A), receives the light reflected on the object (recording medium, 23) and outputs an electric signal corresponding to a quantity of the reflected light, the object to be detected including a facing surface area and a sheet (recording medium, 23) on the facing surface area (figs.4A,6B,7A), and 
a controller (207 figs.2,4B) which detects whether the sheet exists on the facing surface area in accordance with an output of the photoelectric sensor (20 figs.1,3,4,6,7), wherein 
the controller (207 figs.2,4B) stores, as a threshold of the output of the photoelectric sensor (20), a first threshold for determining that the sheet does not exist on the facing surface area and a second threshold for determining that the sheet exists on the facing surface area (figs.6B,7B), and determines that the facing surface area is contaminated to cause decreasing in the quantity of reflected light when the output of the photoelectric sensor is within a range between the first threshold and the second threshold (figs.5,6B,7B,8; paragraphs 0031,0040,0045,0046,0055,0056,0058,0060-0066,0068,0069,0073,0075,0086-0097).
Regarding claim 2, Sawai et al further teaches wherein the facing surface area is provided on a member constituting a conveyance path along which the sheet is conveyed or a conveyance belt on which the sheet is conveyed while attracted to the conveyance belt (conveyance path in figs.1,3).
Regarding claim 3, Sawai et al further teaches wherein the facing surface area is processed to suppress reflection of light such that the light is more hardly reflected on the facing surface area than on the sheet (figs.4A,6B,7A; paragraphs 0031,0040,0045, 0046,0055,0056,0058,0060-0066,0068,0069,0073,0075,0086-0097).
Regarding claim 4, Sawai et al further teaches further comprising a display part, wherein the controller causes the display part to display information indicating that maintenance of the facing surface area is necessary when it is determined that contamination occurs in the facing surface area (fig.5; paragraphs 0055,0089).
Regarding claim 5, Sawai et al further teaches further comprising a cleaning part for cleaning the facing surface area, wherein the controller causes the cleaning part to clean the facing surface area when it is determined that the facing surface area is contaminated (fig.8; paragraphs 0088,0089,0094).
Regarding claim 8, Sawai et al further teaches wherein, the controller determines that a jam has occurred when a state where it is determined that the sheet exists on the facing surface area continues for a predetermined time (paragraphs 0021,0036,0062,0064,0090).
Allowable Subject Matter
Claim6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853